The first exception to the Special Master’s First Interim Report is set for oral argument in due course. The second exception is recommitted to the Special Master. Wyoming’s motion to dismiss is denied. The motion of the Special Master for allowance of fees and reimbursement of expenses is granted, and the Special Master is awarded a total of $72,008.74 for the period June 13, 2009, through July 9, 2010, to be paid equally by Montana and Wyoming.
Justice Kagan took no part in the consideration or decision of these exceptions and these motions.